         Case 3:18-cv-00372-CSH Document 43 Filed 01/16/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT



 TYSON MANKER, on behalf of himself and
 all others similarly situated, and NATIONAL                  No. 3:18-cv-00372-CSH
 VETERANS COUNCIL FOR LEGAL
 REDRESS, on behalf of itself, its members,
 and all others similarly situated,

                        Plaintiffs,                           January 16, 2019

                v.

 RICHARD V. SPENCER, Secretary of the
 Navy,

                        Defendant.


         PLAINTIFFS’ OPPOSITION TO MOTION TO CONTINUE HEARING

       Pursuant to Rule 7(b) of the Rules of this Court, Plaintiffs respectfully oppose

Defendant’s motion to continue the January 22, 2019 hearing (Docket # 41).

       Plaintiffs empathize with the fact that counsel for Defendant is currently furloughed

because of the government shutdown. Nonetheless, any delay in this case prejudices Plaintiffs, as

each day is another that the Defendant, acting through the NDRB, deprives Plaintiffs and class

members of protected liberty and property interests without the due process of law. This court, in

granting Plaintiffs’ motion for class certification, observed that “[t]he injunctions sought would

provide relief to each member of the class because . . . they would ensure that their applications

are being reviewed under the standard that both Plaintiffs and Defendant say applies to the

NDRB.” (Docket # 33). See also Complaint ¶ 220 (Docket # 1) (“They are also denied access to

VA benefits and other services that they have rightfully earned through their service.”).
         Case 3:18-cv-00372-CSH Document 43 Filed 01/16/19 Page 2 of 5



       Although the government is in the midst of a partial shutdown, Defendant and, indeed,

the Department of Defense continue to operate, as its budget was finalized in an appropriation

bill not affected by the shutdown. Department of Defense and Labor, Health and Human

Services, and Education Appropriations Act, 2019, Pub. L. 115-245. As a result, Defendant’s

discriminatory action at issue in this case is ongoing. Given that the President asserted that the

current shutdown may continue for “months or even years,” Plaintiffs may suffer this harm for

an indefinite period if the Court does not direct the Defendant to attend the scheduling

conference to discuss the parties’ discovery disputes despite the partial government shutdown.

Sheryl Gay Stolberg & Michael Tackett, Trump Suggests Government Shutdown Could Last for

‘Months or Even Years,’ N.Y. Times (Jan. 4 2019), https://www.nytimes.com/2019/01/04/us/

politics/democrats-trump-meeting-government-shutdown.html.

       The Government has requested similar delays in other ongoing litigation involving

federal programming. Particularly in cases, like this one, that will impact the welfare of a large

number of people, the courts have exercised their authority to deny such requests. The courts

have relied on a standard articulated by the Attorney General regarding “the continuance of

government functions during a temporary lapse in appropriations”: “there must be some

reasonable and articulable connection between the [government] function to be performed and

the safety of human life or the protection of property,” and “some reasonable likelihood that the

safety of human life or the protection of property would be compromised, in some degree, by

delay in the performance of the function in question.” 43 Op. Att’y Gen. 293 (January 16, 1981).

The courts have applied this standard to deny government requests to delay other cases during

this shutdown. Where there is ‘some reasonable and articulable connection between the function

to be performed and the safety of human life or the protection of property’ government functions




                                                 2
         Case 3:18-cv-00372-CSH Document 43 Filed 01/16/19 Page 3 of 5



may continue.” Minute Order in O.A. et al. v. Trump et al., No. 18-CV-02718-RDM (D.D.C.

Dec. 27, 2018) (citing 43 Op. Att’y Gen. 293 (January 16, 1981)). In that case, involving an

order by President Trump which would strip asylum eligibility from migrants who cross the

southern border outside a designated port of entry, the District Court for the District of Columbia

denied the Government’s request to stay current briefing deadlines. Similarly, Plaintiffs here

challenge government practices that put human safety and property at risk. Plaintiffs seek that

the Naval Discharge Review Board fix its policies and practices and cease to arbitrarily and

capriciously deny veterans discharge upgrades in disregard of Department of Defense guidance.

These denials of discharge upgrade applications prevent veterans with PTSD and other mental

health illnesses from accessing essential and potentially life-saving mental health resources.

       In other cases during this shutdown, courts have properly ruled that federal attorneys “are

required to find the means by which to continue their participation in this litigation on a timely

basis regardless of their client’s internal issues.” Memorandum & Order at 1, United States v.

Baltimore Police Dep’t, No. JKB-17-0099, Docket No. 173 (D. Md. Dec. 26, 2018). An order

from this Court will give authorization by law for Department of Justice attorneys to continue

working on this case. 31 U.S.C. § 1342 (permitting federal employees to work unpaid if

“authorized by law”). The Department of Justice has indicated that, if motions to continue filed

by furloughed employees are denied, “the Government will comply with the court’s order, which

would constitute express legal authorization for the [litigation] activity to continue.” U.S. Dep’t

of Justice, FY 2019 Contingency Plan, (Jan. 10, 2019), available at

https://www.justice.gov/jmd/page/file/1015676. This is an appropriate work-around to the

impact of the government shutdown in this case.




                                                 3
              Case 3:18-cv-00372-CSH Document 43 Filed 01/16/19 Page 4 of 5



           Veterans applying to the NDRB must have a fair opportunity—via the imposition of the

proper standards instituted by the Hagel and Kurta memos—to obtain the discharge upgrades

they deserve so that their liberty and property interests may be preserved. Veterans continue to

suffer the traumas of the Navy and Marine Corps’ unjust treatment and discharge of those with

PTSD, TBI, and other mental health conditions, and a continuance in this matter would unduly

prolong their suffering. Thus, Plaintiffs respectfully request that Defendant’s motion be denied.



           Respectfully submitted,


/s/ Michael J. Wishnie

Samantha G. Peltz, Law Student Intern                                      Susan J. Kohlmann, pro hac vice
Jonathan B. Petkun, Law Student Intern                                     Jeremy M. Creelan, pro hac vice
Westley A. Resendes, Law Student Intern                                    Jeremy H. Ershow, pro hac vice
Renée A. Burbank, Supervising Attorney*                                    Jessica A. Martinez, pro hac vice
Michael J. Wishnie, Supervising Attorney, ct27221                          Nicole Taykhman, pro hac vice
Veterans Legal Services Clinic                                             Jenner & Block LLP
Jerome N. Frank Legal Services Org.                                        919 Third Avenue
Yale Law School†                                                           New York, NY 10022-3908
P.O. Box 209090                                                            Tel: (212) 891-1678
New Haven, CT 06520-9090                                                   jcreelan@jenner.com
Tel: (203) 432-4800
michael.wishnie@ylsclinics.org




* Application for Admission to the District of Connecticut pending.
†
    This brief does not purport to state the views of Yale Law School, if any.


                                                             4
         Case 3:18-cv-00372-CSH Document 43 Filed 01/16/19 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 16, 2019, copies of the foregoing opposition to

Defendant’s motion to continue were served upon all counsel of record by ECF.


                                             /s/Michael J. Wishnie

                                             Michael J. Wishnie
                                             Veterans Legal Services Clinic
                                              Jerome N. Frank Legal Services Org.
                                             Yale Law School
                                             127 Wall Street
                                             New Haven, CT 06511
                                             (203) 436-4780
                                             michael.wishnie@ylsclinics.org




                                                5
